PER CURIAM.
Defendant was found guilty by a district court jury of charges of possession of marijuana, sale of marijuana, and aggravated assault (assault with a dangerous weapon but without causing great bodily harm). The trial court sentenced defendant to three concurrent prison terms — 3 years for possession of marijuana, 5 for the sale of marijuana, and 1 to 5 for aggravated assault — but later vacated the sentence for possessing marijuana. On this direct appeal from judgment of conviction defendant challenges only his conviction of aggravated assault, claiming that the testimony of the two undercover narcotics officers on which his conviction of aggravated assault was based was testimony which as a matter of law the jury was not free to credit. A recitation of the evidence supporting the conviction would serve no useful purpose. We believe it is sufficient to say that our examination of the record reveals that there was a dispute in the evidence as to whether the assault was committed and the resolution of this dispute was properly for the jury.
Affirmed.